IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-49,967-02


                        EX PARTE JAMES RAY WILLIAMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 16-00083A-422-F IN THE 422nd DISTRICT COURT
                             FROM KAUFMAN COUNTY


          Per curiam.

                                             ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the

offense of assault of two family members within a twelve month period causing bodily injury and

sentenced to imprisonment for ten years. No direct appeal was taken.

          Applicant’s grounds one through four are dismissed because they were waived as part of

the plea agreement in this case. Ex parte Reedy, 282 S.W.3d 492 (Tex. Crim. App. 2009). After

a review of the record, Applicant’s ineffective assistance of trial counsel claim in ground five is

denied.

Filed: November 15, 2017
Do not publish